Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.	
3.	This communication is in response to Applicant’s RCE filed on 16 October 2020. Claims 1, 9, and 17 have been amended. Claims 1-20 remain pending. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 October 2020 has been entered. 

Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 04 September 2020, with respect to the prior art not expressly disclosing in response to determining that the second Wi-Fi AP is the untrusted Wi-Fi AP, prohibit the first application from sending user data via the second Wi-Fi AP while allowing the second application to continue to access the second network resource via the second Wi-Fi AP 

Allowable Subject Matter
6.	Claims 1 and 4-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for network access control. Claims 1 and 9 identifies the uniquely distinct features “in response to determining that the second Wi-Fi AP is the untrusted Wi-Fi AP, prohibit the first application from sending user data via the second Wi-Fi AP while allowing the second application to continue to access the second network resource via the second Wi-Fi AP without releasing a connection with the second Wi-Fi AP”. Claim 17 identifies the uniquely distinct features “in response to determining that the second Wi-Fi AP is the untrusted Wi-Fi AP, interrupt a user operation for accessing the first network resource for the first application via the second Wi-Fi AP while allowing the second application to continue to access the second network resource via the second Wi-Fi AP without releasing a connection with the second Wi-Fi AP”.

However, either singularly or in combination, Hyung-Jun et al. fail to anticipate or render obvious the claimed limitations of in response to determining that the second Wi-Fi AP is the untrusted Wi-Fi AP, prohibit the first application from sending user data via the second Wi-Fi AP while allowing the second application to continue to access the second network resource via the second Wi-Fi AP without releasing a connection with the second Wi-Fi AP and in response to determining that the second Wi-Fi AP is the untrusted Wi-Fi AP, interrupt a user operation for accessing the first network resource for the first application via the second Wi-Fi AP while allowing the second application to continue to access the second network resource via the second Wi-Fi AP without releasing a connection with the second Wi-Fi AP.
The closest prior art, Srivastava et al. (Pub No. 2019/0037465) discloses a method and system for handling a wireless communication in a Voice over Wireless Fidelity (VoWiFi) system including a plurality of nodes is provided. The method includes detecting, by a VoWiFi controller, a wireless connection between an electronic device and a first node from among the plurality of nodes; determining, by the VoWiFi 
However, either singularly or in combination, Srivastava et al. fail to anticipate or render obvious the claimed limitations of in response to determining that the second Wi-Fi AP is the untrusted Wi-Fi AP, prohibit the first application from sending user data via the second Wi-Fi AP while allowing the second application to continue to access the second network resource via the second Wi-Fi AP without releasing a connection with the second Wi-Fi AP and in response to determining that the second Wi-Fi AP is the untrusted Wi-Fi AP, interrupt a user operation for accessing the first network resource for the first application via the second Wi-Fi AP while allowing the second application to continue to access the second network resource via the second Wi-Fi AP without releasing a connection with the second Wi-Fi AP.
The closest prior art, Tian (Pub No. 2019/0251285) discloses a method for identifying a pseudo wireless access point, applied to an electronic device, includes: determining whether an abnormal file operation is detected, when the electronic device is connected to a wireless network through a wireless access point; determining the wireless access point to be a pseudo wireless access point, when the abnormal file operation is detected; and executing an early warning instruction. A system for identifying a pseudo wireless access point is also provided. The present disclosure can timely discover a phishing wireless access point and prevent loss of a user's privacy and property.

8.	Therefore, claims 1, 9, and 17 and the respective dependent claims 2-8, 10-16 and 18-20 are in condition for allowance.   

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        April 3, 2021

/KENDALL DOLLY/Primary Examiner, Art Unit 2436